Citation Nr: 1630029	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-01 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to February 1970. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran filed a claim for an increased rating in November 2008.  The RO entered rating decisions in February 2009, granting an increased rating from 30 to 50 percent effective November 2008, and June 2009, denying a rating in excess of 50 percent.  The Veteran filed timely Notices of Disagreement to each of these rating decisions.  As such, the date of the increased rating claim for PTSD is November 2008.

The Veteran testified before the undersigned Acting Veterans Law Judge in June 2013 by videoconference. 

This matter was remanded by the Board in November 2014.  

The Board has reviewed the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran has not filed a formal claim for a TDIU.  However, on these facts, the claim for a TDIU is essentially a component of the claim for a higher rating for PTSD.  The Veteran's only service-connected disability is the PTSD rated as 50 percent disabling.  The Veteran has consistently reported being unemployed during the pendency of the appeal.  By the January 2009 VA examination, the Veteran reported that he has a history of difficulty with employment over the years, and he had been fired 12 times from different positions due to anger and "uncontrollable rage."  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  As such, a remand is required for development of the TDIU claim.

Further, by the November 2014 Board remand, the Board required that the ordered VA examination include assignment of a GAF score and discussion of possible increase in symptomatology especially since the Veteran's reported post-service motor vehicle accident in August 2012.  The January 2015 VA examination lacks these points.  As such, an addendum opinion is required.  In light of the issue of TDIU now on appeal, the examiner will also be requested to provide an opinion in regard to employability.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should provide all required notice in response to the claim of entitlement to a TDIU.

2. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim for TDIU and complete any other development deemed necessary. 

3. Then, send the Veteran's claims file to the examiner who conducted the January 2015 VA examination, if possible, or another appropriate examiner.

The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  If the following inquiries cannot be resolved without examination of the Veteran, an examination should be scheduled, with appropriate notice given to the Veteran.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

(a) The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

(b)  If there is an increase in symptomatology, the VA examiner should state, if possible, the date of increase, i.e. if the increase was since the date of claim or since the post-service motor vehicle accident (August 2012). 

(c)  The examiner should assess the functional impairment caused by the Veteran's service-connected PTSD on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age.  

All opinions expressed should be accompanied by supporting rationale. The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached. 

4. When the above has been completed, the case should again be reviewed by the RO or the AMC, to readjudicate the claims on appeal; whether the Veteran is entitled to TDIU on an extraschedular basis should also be considered.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




